As filed with the Securities and Exchange Commission on August 30, 2011 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM N-PX Annual Report of Proxy Voting Record of Registered Management Investment Company Investment Company Act file number: 811-21715 NEUBERGER BERMAN ALTERNATIVE FUNDS (Exact Name of the Registrant as Specified in Charter) c/o Neuberger Berman Management LLC 605 Third Avenue, 2nd Floor New York, New York 10158-0180 (Address of Principal Executive Offices – Zip Code) Registrant's telephone number, including area code: (212) 476-8800 Robert Conti Chief Executive Officer and President c/o Neuberger Berman Management LLC Neuberger Berman Alternative Funds 605 Third Avenue, 2nd Floor New York, New York 10158-0180 Arthur C. Delibert, Esq. K&L Gates LLP 1treet, N.W. Washington, D.C. 20006-1600 (Names and Addresses of agents for service) Date of fiscal year end: October 31, 2011 Date of reporting period: July 1, 2010 to June 30, 2011 Form N-PX is to be used by a registered management investment company, other than a small business investment company registered on Form N-5 (s.s. 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than August 31, of each year, containing the registrant’s proxy voting record for the most recent twelve-month period ended, June 30, pursuant to section 30 of the Investment Company Act of 1940 and rule 30b1-4 thereunder (17 CFR 270.30b1-4).The Commission may use the information provided on Form N-PX in its regulatory, disclosure review, inspection and policymaking roles. A registrant is required to disclose the information specified by Form N-PX, and the Commission will make this information public.A registrant is not required to respond to the collection of information contained on Form N-PX unless the Form displays a currently valid Office of Management and Budget (“OMB”) control number.Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden of the Secretary, Securities and Exchange Commission, treet, NE, Washington DC 20549-0609.The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. s. 3507. Item 1. Proxy Voting Record. Neuberger Berman Global Allocation Fund 07/01/2010 - 06/30/2011 Aeon Delight Company Ltd. Ticker Security ID: Meeting Date Meeting Status 9787.T CINS J0036F104 05/24/2011 Voted Meeting Type Country of Trade Annual Japan Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Yutaka Furutani Mgmt For For For 2 Elect Yuiken Tsutsumi Mgmt For For For 3 Elect Naoto Haga Mgmt For For For 4 Elect Ippei Nakayama Mgmt For For For 5 Elect Ryuhichi Yamada Mgmt For For For 6 Elect Rikuo Shimozono Mgmt For For For 7 Elect Shigeyuki Hayamizu Mgmt For For For 8 Elect Masaaki Awane Mgmt For For For 9 Elect Takamasa Iizuka Mgmt For For For 10 Elect Taijiroh Yashi Mgmt For For For 11 Elect Yutaka Shibayama Mgmt For For For 12 Elect Osamu Matsui Mgmt For For For 13 Elect Nowaki Harada Mgmt For For For 14 Elect Nobukazu Tanaka Mgmt For For For 15 Elect Kazunori Umemoto Mgmt For Against Against 16 Elect Hajime Kobayashi Mgmt For For For 17 Elect Nobuo Yamazato Mgmt For For For 18 Elect Yasuo Miyake Mgmt For For For 19 Elect Yoshinori Kawai Mgmt For For For 20 Elect Masato Nishimatsu Mgmt For Against Against Air Transport Services Group Inc Ticker Security ID: Meeting Date Meeting Status ATSG CUSIP 00922R105 05/10/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect James Carey Mgmt For For For Elect John Geary Mgmt For For For Elect J. Christopher Teets Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Advisory Vote on Executive Compensation Mgmt For For For 4 Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years 1 Year Against American Capital Agency Corp Ticker Security ID: Meeting Date Meeting Status AGNC CUSIP 02503X105 06/10/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Morris Davis Mgmt For For For Elect Randy Dobbs Mgmt For For For Elect Larry Harvey Mgmt For For For Elect Alvin Puryear Mgmt For Withhold Against Elect Malon Wilkus Mgmt For For For 2 Increase of Authorized Common Stock Mgmt For For For 3 Ratification of Auditor Mgmt For For For American Equity Invt Life Hldg Co Ticker Security ID: Meeting Date Meeting Status AEL CUSIP 025676206 06/09/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Joyce Chapman Mgmt For For For Elect James Gerlach Mgmt For For For Elect Robert Howe Mgmt For For For Elect Debra Richardson Mgmt For For For Elect Gerald Neugent Mgmt For Withhold Against Elect David Mulcahy Mgmt For For For 2 2011 Director Stock Option Plan Mgmt For For For 3 Increase of Authorized Common Stock Mgmt For For For 4 Issuance of Common Stock Mgmt For For For 5 Ratification of Auditor Mgmt For For For 6 Advisory Vote on Executive Compensation Mgmt For For For 7 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 1 Year For Arnest One Corp. Ticker Security ID: Meeting Date Meeting Status 8895.T CINS J0197M104 06/24/2011 Voted Meeting Type Country of Trade Annual Japan Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Yohichi Nishikawa Mgmt For Against Against 2 Elect Kazuhiro Satoh Mgmt For For For 3 Elect Shigeyuki Matsubayashi Mgmt For For For 4 Elect Tadayasu Ogawa Mgmt For For For 5 Elect Isamu Arai Mgmt For For For 6 Elect Seiji Mizunaga Mgmt For For For 7 Elect Chikara Tanaka Mgmt For For For 8 Bonus Mgmt For Against Against B&G Foods, Inc Ticker Security ID: Meeting Date Meeting Status BGS CUSIP 05508R106 05/17/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Robert Cantwell Mgmt For Withhold Against Elect Cynthia Jamison Mgmt For For For Elect Charles F. Marcy Mgmt For For For Elect Dennis Mullen Mgmt For For For Elect Cheryl Palmer Mgmt For For For Elect Alfred Poe Mgmt For For For Elect Stephen Sherrill Mgmt For For For Elect David Wenner Mgmt For For For 2 Advisory Vote on Executive Compensation Mgmt For For For 3 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 1 Year For 4 Ratification of Auditor Mgmt For For For Bekaert Ticker Security ID: Meeting Date Meeting Status BEK.B CINS B6346B111 04/07/2011 Take No Action Meeting Type Country of Trade Special Belgium Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A TNA N/A 2 Non-Voting Meeting Note N/A N/A TNA N/A 3 Non-Voting Meeting Note N/A N/A TNA N/A 4 Amendments to Articles Regarding Shareholder Rights Mgmt For TNA N/A 5 Non-Voting Agenda Item N/A N/A TNA N/A 6 Non-Voting Agenda Item N/A N/A TNA N/A 7 Non-Voting Agenda Item N/A N/A TNA N/A 8 Amendments to Articles Regarding the Compensation and Nominating Committee Mgmt For TNA N/A 9 Amendments to Articles Mgmt For TNA N/A 10 Non-Voting Agenda Item N/A N/A TNA N/A Bekaert Ticker Security ID: Meeting Date Meeting Status BEK.B CINS B6346B111 04/07/2011 Take No Action Meeting Type Country of Trade Special Belgium Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A TNA N/A 2 Non-Voting Meeting Note N/A N/A TNA N/A 3 Change in Control Clause (Bonds) Mgmt For TNA N/A 4 Non-Voting Meeting Note N/A N/A TNA N/A Bekaert Ticker Security ID: Meeting Date Meeting Status BEK.B CINS B6346B111 05/11/2011 Take No Action Meeting Type Country of Trade Special Belgium Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A TNA N/A 2 Non-Voting Meeting Note N/A N/A TNA N/A 3 Amendments to Articles Regarding Shareholder Rights Mgmt For TNA N/A 4 Amendments to Articles Regarding the Compensation and Nominating Committee Mgmt For TNA N/A 5 Amendments to Articles Mgmt For TNA N/A 6 Non-Voting Meeting Note N/A N/A TNA N/A 7 Non-Voting Meeting Note N/A N/A TNA N/A Bekaert Ticker Security ID: Meeting Date Meeting Status BEK.B CINS B6346B111 05/11/2011 Take No Action Meeting Type Country of Trade Annual Belgium Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A TNA N/A 2 Non-Voting Meeting Note N/A N/A TNA N/A 3 Non-Voting Meeting Note N/A N/A TNA N/A 4 Non-Voting Agenda Item N/A N/A TNA N/A 5 Non-Voting Agenda Item N/A N/A TNA N/A 6 Accounts and Reports; Allocation of Profits/Dividends Mgmt For TNA N/A 7 Ratification of Board Acts Mgmt For TNA N/A 8 Ratification of Auditor's Acts Mgmt For TNA N/A 9 Elect Alan Begg Mgmt For TNA N/A 10 Directors' Fees Mgmt For TNA N/A 11 Authority to Set Auditor's Fees Mgmt For TNA N/A 12 Non-Voting Agenda Item N/A N/A TNA N/A Bertrandt AG Ticker Security ID: Meeting Date Meeting Status BTD.G CINS D1014N107 02/16/2011 Voted Meeting Type Country of Trade Annual Germany Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Non-Voting Agenda Item N/A N/A N/A N/A 4 Allocation of Profits/Dividends Mgmt For For For 5 Ratification of Management Board Acts Mgmt For For For 6 Ratification of Supervisory Board Acts Mgmt For For For 7 Authority to Repurchase Shares Mgmt For For For 8 Authority to Repurchase Shares Using Equity Derivatives Mgmt For For For 9 Amendment to Supervisory Board Member Age Limit Mgmt For For For 10 Appointment of Auditor Mgmt For For For Boise Inc Ticker Security ID: Meeting Date Meeting Status BZ CUSIP 09746Y105 04/27/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Nathan Leight Mgmt For For For Elect Alexander Toeldte Mgmt For For For 2 Advisory Vote on Executive Compensation Mgmt For For For 3 Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years 1 Year Against 4 Ratification of Auditor Mgmt For For For Brit Insurance Holdings N.V. Ticker Security ID: Meeting Date Meeting Status BRE.LN CINS N1649X115 05/23/2011 Voted Meeting Type Country of Trade Annual Netherlands Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Approval of the remuneration report Mgmt N/A For N/A 3 Adoption of the annual accounts Mgmt N/A For N/A 4 Discharge of the Directors from liability in respect of their management during the year 2010 Mgmt N/A For N/A 5 Re-appointment of Dane Douetil as a Director Mgmt N/A For N/A 6 Re-appointment of Peter Hazell as a Director Mgmt N/A For N/A 7 Re-appointment of Willem Stevens as a Director Mgmt N/A For N/A 8 Appointment of Nicholas Prettejohn as Director of the Board Mgmt N/A For N/A 9 Appointment of Hans-Peter Gerhardt as Director of the Board Mgmt N/A For N/A 10 Proposal to convert the Company into a private company with limited liability Mgmt N/A For N/A 11 Proposal to wholly amend the articles of association Mgmt N/A For N/A 12 Granting of title of Apollo Lead Investor Director, CVC Lead Investor Director, Apollo Directors and CVC Directors to Directors of the Board Mgmt N/A For N/A 13 Appointment of auditor Mgmt N/A For N/A 14 Remuneration of auditor Mgmt N/A For N/A Citigroup Inc Ticker Security ID: Meeting Date Meeting Status C CUSIP 172967101 04/21/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Alain Belda Mgmt For Against Against 2 Elect Timothy Collins Mgmt For For For 3 Elect Jerry Grundhofer Mgmt For For For 4 Elect Robert Joss Mgmt For Against Against 5 Elect Michael O'Neill Mgmt For For For 6 Elect Vikram Pandit Mgmt For For For 7 Elect Richard Parsons Mgmt For Against Against 8 Elect Lawrence Ricciardi Mgmt For For For 9 Elect Judith Rodin Mgmt For Against Against 10 Elect Robert Ryan Mgmt For For For 11 Elect Anthony Santomero Mgmt For For For 12 Elect Diana Taylor Mgmt For For For 13 Elect William Thompson, Jr. Mgmt For For For 14 Elect Ernesto Zedillo Mgmt For For For 15 Ratification of Auditor Mgmt For For For 16 Amendment to the 2009 Stock Incentive Plan Mgmt For For For 17 2011 Executive Performance Plan Mgmt For For For 18 Advisory Vote on Executive Compensation Mgmt For For For 19 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 1 Year For 20 Reverse Stock Split Extension Mgmt For For For 21 Shareholder Proposal Regarding Affirmation of Political Nonpartisanship ShrHoldr Against Against For 22 Shareholder Proposal Regarding Political Contributions and Expenditure Report ShrHoldr Against Against For 23 Shareholder Proposal Regarding Risk Management Report ShrHoldr Against Against For 24 Shareholder Proposal Regarding Right to Call a Special Meeting ShrHoldr Against Against For 25 Shareholder Proposal Regarding Independent Review of Controls Related to Loans, Foreclosures and Securitizations ShrHoldr Against Against For Clearwater Paper Corp Ticker Security ID: Meeting Date Meeting Status CLW CUSIP 18538R103 05/09/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Fredric Corrigan Mgmt For For For 2 Elect William Weyerhaeuser Mgmt For For For 3 Ratification of Auditor Mgmt For For For 4 Advisory Vote on Executive Compensation Mgmt For For For 5 Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years 1 Year Against CNO Financial Group Inc Ticker Security ID: Meeting Date Meeting Status CNO CUSIP 12621E103 05/12/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Robert Greving Mgmt For For For 2 Elect R. Keith Long Mgmt For For For 3 Elect Charles Murphy Mgmt For For For 4 Elect C. James Prieur Mgmt For For For 5 Elect Neal Schneider Mgmt For For For 6 Elect Fedweick Sievert Mgmt For For For 7 Elect Michael Tokarz Mgmt For Against Against 8 Elect John Turner Mgmt For For For 9 Ratification of Auditor Mgmt For For For 10 Advisory Vote on Executive Compensation Mgmt For Against Against 11 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 1 Year For Cocokara Fine Inc. Ticker Security ID: Meeting Date Meeting Status 3098.T CINS J0845T105 06/29/2011 Voted Meeting Type Country of Trade Annual Japan Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Allocation of Profits/Dividends Mgmt For For For 2 Elect Osamu Segami Mgmt For For For 3 Elect Masashi Hisamatsu Mgmt For Against Against 4 Elect Atsushi Tsukamoto Mgmt For For For 5 Elect Ichiroh Ishibashi Mgmt For For For 6 Elect Kiyoshi Ueda Mgmt For For For 7 Elect Masato Saitoh Mgmt For For For 8 Elect Mitsuo Kamimoto Mgmt For For For 9 Elect Makoto Kitayama Mgmt For For For 10 Election of Alternate Statutory Auditor(s) Mgmt For Against Against Complete Production Services Inc Ticker Security ID: Meeting Date Meeting Status CPX CUSIP 20453E109 05/25/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Robert Boswell Mgmt For For For Elect Michael McShane Mgmt For Withhold Against Elect Marcus Watts Mgmt For Withhold Against 2 Ratification of Auditor Mgmt For For For 3 Advisory Vote on Executive Compensation Mgmt For Against Against 4 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 1 Year For Domtar Corporation Ticker Security ID: Meeting Date Meeting Status UFS CUSIP 257559203 05/04/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Jack Bingleman Mgmt For For For 2 Elect Louis Gignac Mgmt For For For 3 Elect Brian Levitt Mgmt For For For 4 Elect Harold MacKay Mgmt For For For 5 Elect David Maffucci Mgmt For For For 6 Elect W. Henson Moore Mgmt For For For 7 Elect Michael Onustock Mgmt For For For 8 Elect Robert Steacy Mgmt For For For 9 Elect Pamela Strobel Mgmt For For For 10 Elect Richard Tan Mgmt For For For 11 Elect Denis Turcotte Mgmt For For For 12 Elect John Williams Mgmt For For For 13 Advisory Vote on Executive Compensation Mgmt For For For 14 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 1 Year For 15 Appointment of Auditor Mgmt For For For Entegris Inc Ticker Security ID: Meeting Date Meeting Status ENTG CUSIP 29362U104 05/04/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Gideon Argov Mgmt For For For Elect Michael Bradley Mgmt For For For Elect Marvin Burkett Mgmt For For For Elect R. Nicholas Burns Mgmt For For For Elect Daniel Christman Mgmt For For For Elect Roger McDaniel Mgmt For For For Elect Paul Olson Mgmt For For For Elect Brian Sullivan Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Advisory Vote on Executive Compensation Mgmt For Against Against 4 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 1 Year For FBL Financial Group, Inc. Ticker Security ID: Meeting Date Meeting Status FFG CUSIP 30239F106 05/18/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Roger Brooks Mgmt For Withhold Against Elect Jerry Chicoine Mgmt For For For Elect Tim Gill Mgmt For For For Elect Robert Hanson Mgmt For For For Elect James Hohmann Mgmt For For For Elect Paul Larson Mgmt For For For Elect Edward Mehrer Mgmt For For For Elect John Walker Mgmt For For For 2 Advisory Vote on Executive Compensation Mgmt For For For 3 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 1 Year For 4 Change in Board Size Mgmt For For For 5 Ratification of Auditor Mgmt For For For 6 Transaction of Other Business Mgmt For Against Against Genworth Financial Inc Ticker Security ID: Meeting Date Meeting Status GNW CUSIP 37247D106 05/18/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Steven Alesio Mgmt For For For 2 Elect William Bolinder Mgmt For For For 3 Elect Michael Fraizer Mgmt For For For 4 Elect Nancy Karch Mgmt For For For 5 Elect J. Robert Kerrey Mgmt For For For 6 Elect Risa Lavizzo-Mourey Mgmt For For For 7 Elect Christine Mead Mgmt For For For 8 Elect Thomas Moloney Mgmt For For For 9 Elect James Parke Mgmt For For For 10 Elect James Riepe Mgmt For For For 11 Advisory Vote on Executive Compensation Mgmt For For For 12 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 1 Year For 13 Ratification of Auditor Mgmt For For For Hochschild Mining Plc Ticker Security ID: Meeting Date Meeting Status HOC.LN CINS G4611M107 06/02/2011 Voted Meeting Type Country of Trade Annual United Kingdom Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 Directors' Remuneration Report Mgmt For Against Against 3 Allocation of Profits/Dividends Mgmt For For For 4 Elect Eduardo Hochschild Mgmt For For For 5 Elect Ignacio Bustamante Mgmt For For For 6 Elect Jorge Born, Jr. Mgmt For For For 7 Elect Roberto Dañino Mgmt For For For 8 Elect Sir Malcom Field Mgmt For For For 9 Elect Nigel Moore Mgmt For Against Against 10 Elect Dionisio Romero Mgmt For Against Against 11 Elect Fred Vinton Mgmt For For For 12 Appointment of Auditor Mgmt For For For 13 Authority to Set Auditor's Fees Mgmt For For For 14 Authority to Issue Shares w/Preemptive Rights Mgmt For For For 15 Equity Grant (CEO) Mgmt For For For 16 Authority to Issue Shares w/o Preemptive Rights Mgmt For For For 17 Authority to Repurchase Shares Mgmt For For For 18 Authority to Set General Meeting Notice Period at 14 Days Mgmt For Against Against Horace Mann Educators Corp. Ticker Security ID: Meeting Date Meeting Status HMN CUSIP 440327104 05/25/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Mary Futrell Mgmt For For For 2 Elect Stephen Hasenmiller Mgmt For For For 3 Elect Peter Heckman Mgmt For For For 4 Elect Ronald Helow Mgmt For For For 5 Elect Gabriel Shaheen Mgmt For For For 6 Elect Roger Steinbecker Mgmt For For For 7 Elect Robert Stricker Mgmt For For For 8 Elect Charles Wright Mgmt For For For 9 Ratification of Auditor Mgmt For For For 10 Advisory Vote on Executive Compensation Mgmt For For For 11 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 1 Year For Innophos Holdings Inc Ticker Security ID: Meeting Date Meeting Status IPHS CUSIP 45774N108 05/20/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Gary Cappeline Mgmt For For For Elect Amado Cavazos Mgmt For For For Elect Randolph Gress Mgmt For For For Elect Linda Myrick Mgmt For For For Elect Karen Osar Mgmt For For For Elect John Steitz Mgmt For Withhold Against Elect Stephen Zide Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Advisory Vote on Executive Compensation Mgmt For For For 4 Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years 1 Year Against Istar Financial Inc Ticker Security ID: Meeting Date Meeting Status SFI CUSIP 45031U101 06/01/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Jay Sugarman Mgmt For For For Elect Glenn August Mgmt For For For Elect Robert Holman, Jr. Mgmt For For For Elect Robin Josephs Mgmt For For For Elect John McDonald Mgmt For For For Elect George Puskar Mgmt For For For Elect Dale Anne Reiss Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Advisory Vote on Executive Compensation Mgmt For Against Against 4 Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years 1 Year Against Jazz Pharmaceuticals Inc Ticker Security ID: Meeting Date Meeting Status JAZZ CUSIP 472147107 05/24/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Paul Berns Mgmt For For For Elect Bryan Cressey Mgmt For For For Elect Patrick Enright Mgmt For Withhold Against 2 Ratification of Auditor Mgmt For Against Against 3 Amendment to the 2007 Equity Incentive Plan Mgmt For Against Against 4 Advisory Vote on Executive Compensation Mgmt For For For 5 Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years 1 Year Against Joshin Denki Co. Ltd. Ticker Security ID: Meeting Date Meeting Status 8173.T CINS J28499127 06/24/2011 Voted Meeting Type Country of Trade Annual Japan Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Allocation of Profits/Dividends Mgmt For For For 2 Elect Eiji Doi Mgmt For Against Against 3 Elect Ryuhei Kanatani Mgmt For For For 4 Elect Toshihiko Uda Mgmt For For For 5 Elect Yutaka Nishioka Mgmt For For For 6 Elect Kohichi Yokoyama Mgmt For For For 7 Elect Mitsuhiro Sakitakashina Mgmt For For For 8 Elect Haruyoshi Johgu Mgmt For For For 9 Elect Mitsuru Kira Mgmt For For For 10 Elect Tetsuo Maehira Mgmt For For For 11 Elect Tsunetana Yamanaka Mgmt For For For 12 Elect Kohji Tanaka Mgmt For For For 13 Elect Kohichi Ogami Mgmt For For For 14 Elect Yoshio Noguchi Mgmt For Against Against 15 Election of Alternate Statutory Auditor(s) Mgmt For Against Against JSP Corporation Ticker Security ID: Meeting Date Meeting Status 7972.T CINS J28562106 06/29/2011 Voted Meeting Type Country of Trade Annual Japan Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Rokuroh Inoue Mgmt For Against Against 2 Elect Kohzoh Tsukamoto Mgmt For For For 3 Elect Kohichi Teranishi Mgmt For For For 4 Elect Ken Shiosaka Mgmt For For For 5 Elect Hiroshi Usui Mgmt For For For 6 Elect Hitoshi Yamamoto Mgmt For For For 7 Elect Hideo Ono Mgmt For For For 8 Elect Yoshinari Saitoh Mgmt For For For 9 Elect Yukio Sakai Mgmt For Against Against 10 Retirement Allowances for Director(s) Mgmt For For For Kraton Performance Polymers Inc Ticker Security ID: Meeting Date Meeting Status KRA CUSIP 50077C106 05/25/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Richard Brown Mgmt For For For 2 Amendment to the 2009 Equity Incentive Plan Mgmt For For For 3 Advisory Vote on Executive Compensation Mgmt For For For 4 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 1 Year For 5 Ratification of Auditor Mgmt For For For Linamar Corp. Ticker Security ID: Meeting Date Meeting Status LIMAF CUSIP 53278L107 05/17/2011 Voted Meeting Type Country of Trade Annual Canada Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Frank Hasenfratz Mgmt For Withhold Against Elect Linda Hasenfratz Mgmt For For For Elect Mark Stoddart Mgmt For Withhold Against Elect William Harrison Mgmt For For For Elect David Buehlow Mgmt For For For Elect Terry Reidel Mgmt For Withhold Against 2 Appointment of Auditor and Authority to Set Fees Mgmt For For For Loral Space & Communications Ticker Security ID: Meeting Date Meeting Status LORL CUSIP 543881106 05/24/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect John Harkey, Jr. Mgmt For Withhold Against Elect Michael Targoff Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Advisory Vote on Executive Compensation Mgmt For For For 4 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 1 Year For M-Real Oyj Ticker Security ID: Meeting Date Meeting Status MRLBV CINS X5594C116 03/23/2011 Voted Meeting Type Country of Trade Annual Finland Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Agenda Item N/A N/A N/A N/A 3 Non-Voting Agenda Item N/A N/A N/A N/A 4 Non-Voting Agenda Item N/A N/A N/A N/A 5 Non-Voting Agenda Item N/A N/A N/A N/A 6 Non-Voting Agenda Item N/A N/A N/A N/A 7 Non-Voting Agenda Item N/A N/A N/A N/A 8 Accounts and Reports Mgmt For For For 9 Allocation of Profits/Dividends Mgmt For For For 10 Ratification of Board and Management Acts Mgmt For For For 11 Directors' Fees Mgmt For For For 12 Board Size Mgmt For For For 13 Election of Directors Mgmt For For For 14 Authority to Set Auditor's Fees Mgmt For For For 15 Appointment of Auditor Mgmt For For For 16 Reduction in Share Premium Account Mgmt For For For 17 Non-Voting Agenda Item N/A N/A N/A N/A MCG Capital Corp Ticker Security ID: Meeting Date Meeting Status MCGC CUSIP 58047P107 06/01/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Wallace Millner III Mgmt For For For Elect Richard Neu Mgmt For For For Elect B. Hagen Saville Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Advisory Vote on Executive Compensation Mgmt For For For 4 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 1 Year For Meadowbrook Insurance Group, Inc. Ticker Security ID: Meeting Date Meeting Status MIG CUSIP 58319P108 05/19/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Robert Naftaly Mgmt For For For Elect Robert Sturgis Mgmt For For For Elect Bruce Thal Mgmt For For For Elect Jeffrey Maffett Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Advisory Vote on Executive Compensation Mgmt For For For 4 Frequency of Advisory Vote on Executive Compensation Mgmt 2 Years 1 Year Against NewStar Financial Inc Ticker Security ID: Meeting Date Meeting Status NEWS CUSIP 65251F105 05/11/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Charles Bralver Mgmt For For For Elect T. Kimball Brooker, Jr. Mgmt For For For Elect Timothy Conway Mgmt For For For Elect Bradley Cooper Mgmt For For For Elect Brian Fallon Mgmt For For For Elect Frank Noonan Mgmt For For For Elect Maureen O'Hara Mgmt For For For Elect Peter Schmidt-Fellner Mgmt For For For Elect Richard Thornburgh Mgmt For For For 2 Advisory Vote on Executive Compensation Mgmt For For For 3 Frequency of Advisory Vote on Executive Compensation Mgmt 2 Years 1 Year Against 4 Ratification of Auditor Mgmt For For For Nidec Copal Electronics Corporation Ticker Security ID: Meeting Date Meeting Status 7756.T CINS J5000L102 06/14/2011 Voted Meeting Type Country of Trade Annual Japan Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Amendments to Articles Mgmt For For For 2 Elect Shigenobu Nagamori Mgmt For Against Against 3 Elect Minoru Hasegawa Mgmt For For For 4 Elect Shoh Kikuchi Mgmt For For For 5 Elect Akiyoshi Takahashi Mgmt For For For 6 Elect Shigeru Higuchi Mgmt For For For 7 Elect Hideo Morita Mgmt For For For 8 Elect Masato Ono Mgmt For For For 9 Elect Masuo Yoshimatsu Mgmt For For For 10 Elect Tetsuo Inoue Mgmt For Against Against Pace Plc Ticker Security ID: Meeting Date Meeting Status PIC.LN CINS G6842C105 05/12/2011 Voted Meeting Type Country of Trade Annual United Kingdom Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 Directors' Remuneration Report Mgmt For Against Against 3 Allocation of Profits/Dividends Mgmt For For For 4 Elect Michael McTighe Mgmt For For For 5 Elect John Grant Mgmt For Against Against 6 Appointment of Auditor Mgmt For For For 7 Authority to Set Auditor's Fees Mgmt For For For 8 Authority to Issue Shares w/ Preemptive Rights Mgmt For Against Against 9 Authority to Issue Shares w/o Preemptive Rights Mgmt For For For 10 Authority to Repurchase Shares Mgmt For For For 11 Authority to Set General Meeting Notice Period at 14 days Mgmt For Against Against 12 Amendments to the U.S. Sharesave Plan Mgmt For For For Persimmon plc Ticker Security ID: Meeting Date Meeting Status PSE.LN CINS G70202109 04/21/2011 Voted Meeting Type Country of Trade Annual United Kingdom Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 Allocation of Profits/Dividends Mgmt For For For 3 Directors' Remuneration Report Mgmt For For For 4 Elect Mike Farley Mgmt For For For 5 Elect Mike Killoran Mgmt For For For 6 Elect Jeff Fairburn Mgmt For For For 7 Elect Nicholas Wrigley Mgmt For Against Against 8 Elect David Thompson Mgmt For For For 9 Elect Neil Davidson Mgmt For For For 10 Elect Richard Pennycook Mgmt For For For 11 Elect Jonathan Davie Mgmt For For For 12 Appointment of Auditor and Authority to Set Fees Mgmt For For For 13 Authority to Issue Shares w/ Preemptive Rights Mgmt For For For 14 Authority to Issue Shares w/o Preemptive Rights Mgmt For For For 15 Authority to Repurchase Shares Mgmt For For For 16 Authority to Set General Meeting Notice Period at 14 Days Mgmt For Against Against Photronics, Inc. Ticker Security ID: Meeting Date Meeting Status PLAB CUSIP 719405102 04/01/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Walter Fiederowicz Mgmt For For For Elect Joseph Fiorita, Jr. Mgmt For For For Elect Constantine Macricostas Mgmt For For For Elect George Macricostas Mgmt For Withhold Against Elect Mitchell Tyson Mgmt For Withhold Against 2 Ratification of Auditor Mgmt For For For 3 2011 Executive Compensation Incentive Plan Mgmt For For For 4 Advisory Vote on Executive Compensation Mgmt For For For 5 Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years 1 Year Against 6 Transaction of Other Business Mgmt For Against Against Plastic Omnium Ticker Security ID: Meeting Date Meeting Status POM.FP CINS F73325106 04/28/2011 Voted Meeting Type Country of Trade Mix France Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Non-Voting Meeting Note N/A N/A N/A N/A 4 Accounts and Reports Mgmt For For For 5 Allocation of Profits/Dividends Mgmt For For For 6 Related Party Transactions Mgmt For For For 7 Consolidated Accounts and Reports Mgmt For For For 8 Ratification of Board Acts Mgmt For For For 9 Authority to Repurchase Shares Mgmt For Against Against 10 Elect Vincent Labruyère Mgmt For For For 11 Ratification of the Co-option of Anne-Marie Couderc Mgmt For For For 12 Elect Anne Asensio Mgmt For For For 13 Directors' Fees Mgmt For For For 14 Stock Split Mgmt For For For 15 Authority to Issue Shares and/or Convertible Securities w/ Preemptive Rights; Authority to Issue Debt Instruments Mgmt For Against Against 16 Authority to Increase Share Issuance Limit Mgmt For Against Against 17 Authority to Increase Capital Under Employee Savings Plan Mgmt For For For 18 Authority to Grant Stock Options Mgmt For Against Against 19 Authority to Issue Restricted Shares Mgmt For Against Against 20 Authority to Carry Out Formalities Mgmt For For For Polypore International Inc. Ticker Security ID: Meeting Date Meeting Status PPO CUSIP 73179V103 05/12/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Michael Graff Mgmt For For For Elect W. Nicholas Howley Mgmt For Withhold Against 2 Amendment to the 2007 Stock Incentive Plan Mgmt For For For 3 Ratification of Auditor Mgmt For For For 4 ADVISORY VOTE ON EXECUTIVE COMPENSATION Mgmt For For For 5 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 1 Year For Protective Life Corp. Ticker Security ID: Meeting Date Meeting Status PL CUSIP 743674103 05/09/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Richard Burton Mgmt For For For Elect Thomas Hamby Mgmt For For For Elect John Johns Mgmt For For For Elect Vanessa Leonard Mgmt For For For Elect Charles McCrary Mgmt For Withhold Against Elect John McMahon, Jr. Mgmt For For For Elect Hans Miller Mgmt For For For Elect Malcolm Portera Mgmt For For For Elect C. Dowd Ritter Mgmt For For For Elect Jesse Spikes Mgmt For For For Elect William Terry Mgmt For For For Elect W. Michael Warren, Jr. Mgmt For For For Elect Vanessa Wilson Mgmt For For For 2 Advisory Vote on Executive Compensation Mgmt For For For 3 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 1 Year For 4 Ratification of Auditor Mgmt For For For Quebecor Inc. Ticker Security ID: Meeting Date Meeting Status QBCAF CUSIP 748193208 05/26/2011 Voted Meeting Type Country of Trade Annual Canada Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Election of Directors (Slate) Mgmt For For For 2 Appointment of Auditor and Authority to Set Fees Mgmt For For For 3 Amendments to By-laws Mgmt For For For Radian Group, Inc. Ticker Security ID: Meeting Date Meeting Status RDN CUSIP 750236101 05/11/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Herbert Wender Mgmt For For For 2 Elect David Carney Mgmt For For For 3 Elect Howard Culang Mgmt For For For 4 Elect Lisa Hess Mgmt For For For 5 Elect Stephen Hopkins Mgmt For Against Against 6 Elect Sanford Ibrahim Mgmt For For For 7 Elect James Jennings Mgmt For For For 8 Elect Ronald Moore Mgmt For For For 9 Elect Jan Nicholson Mgmt For For For 10 Elect Robert Richards Mgmt For For For 11 Elect Anthony Schweiger Mgmt For For For 12 Elect Noel Spiegel Mgmt For For For 13 Amendment to the 2008 Equity Compensation Plan Mgmt For Against Against 14 Advisory Vote on Executive Compensation Mgmt For Against Against 15 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 1 Year For 16 Ratification of Auditor Mgmt For For For San-A Co., Ltd. Ticker Security ID: Meeting Date Meeting Status 2659.T CINS J6694V109 05/25/2011 Voted Meeting Type Country of Trade Annual Japan Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Allocation of Profits/Dividends Mgmt For For For 2 Elect Johji Orita Mgmt For Against Against 3 Elect Tessei Uechi Mgmt For For For 4 Elect Akiyoshi Moromi Mgmt For For For 5 Elect Atsushi Nakanishi Mgmt For For For 6 Elect Yasuhiro Imanaka Mgmt For For For 7 Elect Kentaroh Arashiro Mgmt For For For 8 Elect Masayuki Koja Mgmt For For For 9 Elect Masahito Tasaki Mgmt For For For 10 Special Allowances for Director(s) and Statutory Auditor(s) Mgmt For For For Semperit AG Holding Ticker Security ID: Meeting Date Meeting Status SMPV.VI CINS A76473122 04/14/2011 Voted Meeting Type Country of Trade Annual Austria Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Presentation of Accounts and Reports Mgmt For For For 2 Allocation of Profits/Dividends Mgmt For For For 3 Ratification of Management Board Acts Mgmt For For For 4 Ratification of Supervisory Board Acts Mgmt For For For 5 Appointment of Auditor Mgmt For For For 6 Elect Walter Lederer Mgmt For For For Silicon Image Inc Ticker Security ID: Meeting Date Meeting Status SIMG CUSIP 82705T102 05/18/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect William Raduchel Mgmt For For For Elect Camillo Martino Mgmt For For For 2 Amendment to the 1999 Employee Stock Purchase Plan Mgmt For For For 3 ADVISORY VOTE ON EXECUTIVE COMPENSATION Mgmt For Against Against 4 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 1 Year For 5 Ratification of Auditor Mgmt For For For Stora Enso Oyj Ticker Security ID: Meeting Date Meeting Status STERV.FH CINS X21349117 04/20/2011 Voted Meeting Type Country of Trade Annual Finland Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Agenda Item N/A N/A N/A N/A 3 Non-Voting Agenda Item N/A N/A N/A N/A 4 Non-Voting Agenda Item N/A N/A N/A N/A 5 Non-Voting Agenda Item N/A N/A N/A N/A 6 Non-Voting Agenda Item N/A N/A N/A N/A 7 Non-Voting Agenda Item N/A N/A N/A N/A 8 Accounts and Reports Mgmt For For For 9 Allocation of Profits/Dividends Mgmt For For For 10 Ratification of Board and Management Acts Mgmt For For For 11 Directors' Fees Mgmt For For For 12 Board Size Mgmt For For For 13 Election of Directors Mgmt For For For 14 Authority to Set Auditor's Fees Mgmt For For For 15 Appointment of Auditor Mgmt For For For 16 Nomination Committee Mgmt For For For 17 Non-Voting Agenda Item N/A N/A N/A N/A 18 Non-Voting Agenda Item N/A N/A N/A N/A Tachi-s Co. Ltd Ticker Security ID: Meeting Date Meeting Status 7239.T CINS J78916103 06/24/2011 Voted Meeting Type Country of Trade Annual Japan Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Allocation of Profits/Dividends Mgmt For Abstain Against 2 Elect Kiyoshi Saitoh Mgmt For Against Against 3 Elect Hiroshi Taguchi Mgmt For For For 4 Elect Yoshiyuki Nogami Mgmt For For For 5 Elect Kiyoji Kawamura Mgmt For For For 6 Elect Hideo Kobayashi Mgmt For For For 7 Elect Mutsumi Gamoh Mgmt For For For 8 Elect Taroh Nakayama Mgmt For For For 9 Elect Michihiro Kitsukawa Mgmt For For For 10 Elect Nobutake Ippohshi Mgmt For For For 11 Elect Shinsuke Matsuo Mgmt For Against Against 12 Election of Alternate Statutory Auditor(s) Mgmt For For For 13 Bonus Mgmt For For For The North West Company Inc. Ticker Security ID: Meeting Date Meeting Status NWTUF CUSIP 663278109 06/14/2011 Voted Meeting Type Country of Trade Special Canada Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect H. Sanford Riley Mgmt For For For Elect Gary Lukassen Mgmt For For For Elect Edward Kennedy Mgmt For For For Elect David Broadhurst Mgmt For For For Elect Frank Coleman Mgmt For For For Elect Robert Kennedy Mgmt For For For Elect James Oborne Mgmt For For For Elect Wendy Evans Mgmt For For For Elect Gary Merasty Mgmt For For For 2 Appointment of Auditor and Authority to Set Fees Mgmt For For For 3 Advisory Vote on Executive Compensation Mgmt For For For 4 Amendment to Share Option Plan Mgmt For For For TPC Group Inc Ticker Security ID: Meeting Date Meeting Status TPCG CUSIP 89236Y104 06/08/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Eugene Allspach Mgmt For For For Elect James Cacioppo Mgmt For For For Elect Michael Ducey Mgmt For For For Elect Richard Marchese Mgmt For For For Elect Michael McDonnell Mgmt For For For Elect Jeffrey Nodland Mgmt For For For Elect Jeffrey Strong Mgmt For For For 2 Advisory Vote on Executive Compensation Mgmt For For For 3 Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years 1 Year Against 4 Ratification of Auditor Mgmt For For For Trimas Corporation Ticker Security ID: Meeting Date Meeting Status TMS CUSIP 896215209 05/10/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Richard Gabrys Mgmt For Withhold Against Elect Eugene Miller Mgmt For For For 2 2011 Omnibus Incentive Compensation Plan Mgmt For For For 3 Advisory Vote on Executive Compensation Mgmt For For For 4 Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years 1 Year Against United Continental Holdings Inc Ticker Security ID: Meeting Date Meeting Status UAL CUSIP 910047109 06/08/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Kirbyjon Caldwell Mgmt For For For Elect Carolyn Corvi Mgmt For For For Elect W. James Farrell Mgmt For For For Elect Jane Garvey Mgmt For For For Elect Walter Isaacson Mgmt For For For Elect Henry Meyer III Mgmt For For For Elect Oscar Munoz Mgmt For For For Elect James O'Connor Mgmt For For For Elect Laurence Simmons Mgmt For For For Elect Jeffery Smisek Mgmt For For For Elect Glenn Tilton Mgmt For For For Elect David Vitale Mgmt For For For Elect John Walker Mgmt For For For Elect Charles Yamarone Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Advisory Vote on Executive Compensation Mgmt For Against Against 4 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 1 Year For USEC, Inc. Ticker Security ID: Meeting Date Meeting Status USU CUSIP 90333E108 04/28/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect James Mellor Mgmt For For For Elect Michael Armacost Mgmt For For For Elect Joyce Brown Mgmt For Withhold Against Elect Sigmund Cornelius Mgmt For For For Elect Joseph Doyle Mgmt For Withhold Against Elect H. William Habermeyer Mgmt For Withhold Against Elect William Madia Mgmt For For For Elect W. Henson Moore Mgmt For For For Elect Walter Skowronski Mgmt For For For Elect M. Richard Smith Mgmt For For For Elect John Welch Mgmt For For For 2 Advisory Vote on Executive Compensation Mgmt For Against Against 3 Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years 1 Year Against 4 Amendment to the 2009 Equity Incentive Plan Mgmt For For For 5 Ratification of Auditor Mgmt For For For Valassis Communications, Inc. Ticker Security ID: Meeting Date Meeting Status VCI CUSIP 918866104 05/05/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Joseph Anderson, Jr. Mgmt For For For 2 Elect Patrick Brennan Mgmt For For For 3 Elect Kenneth Darish Mgmt For For For 4 Elect Walter Ku Mgmt For For For 5 Elect Robert Recchia Mgmt For Against Against 6 Elect Thomas Reddin Mgmt For For For 7 Elect Alan Schultz Mgmt For For For 8 Elect Wallace Snyder Mgmt For Against Against 9 Elect Faith Whittlesey Mgmt For For For 10 Amendment to the 2008 Omnibus Incentive Compensation Plan Mgmt For Against Against 11 Advisory Vote on Executive Compensation Mgmt For For For 12 Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years 1 Year Against 13 Ratification of Auditor Mgmt For For For 14 Right to Adjourn Meeting Mgmt For For For Virnetx Holding Corp Ticker Security ID: Meeting Date Meeting Status VHC CUSIP 92823T108 05/26/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Kendall Larsen Mgmt For For For Elect Scott Taylor Mgmt For Withhold Against 2 Ratification of Auditor Mgmt For For For 3 Advisory Vote on Executive Compensation Mgmt For For For 4 Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years 1 Year Against Western Coal Corp Ticker Security ID: Meeting Date Meeting Status WTNCF CUSIP 95801T107 03/08/2011 Voted Meeting Type Country of Trade Special Canada Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Merger Mgmt For For For Western Refining Inc Ticker Security ID: Meeting Date Meeting Status WNR CUSIP 959319104 06/07/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Carin Barth Mgmt For For For Elect Paul Foster Mgmt For For For Elect L. Frederick Francis Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Advisory Vote on Executive Compensation Mgmt For For For 4 Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years 1 Year Against Xinyi Glass Holdings Ltd. Ticker Security ID: Meeting Date Meeting Status 868.HK CINS G9828G108 05/06/2011 Voted Meeting Type Country of Trade Annual Cayman Islands Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Accounts and Reports Mgmt For For For 4 Allocation of Profits/Dividends Mgmt For For For 5 Elect LEE Yin Yee Mgmt For Against Against 6 Elect TUNG Ching Bor Mgmt For For For 7 Elect TUNG Ching Sai Mgmt For Against Against 8 Elect LEE Shing Kan Mgmt For Against Against 9 Elect LI Ching Wai Mgmt For Against Against 10 Directors' Fees Mgmt For For For 11 Appointment of Auditor and Authority to Set Fees Mgmt For For For 12 Authority to Repurchase Shares Mgmt For For For 13 Authority to Issue Shares w/o Preemptive Rights Mgmt For Against Against 14 Authority to Issue Repurchased Shares Mgmt For Against Against 15 Non-Voting Meeting Note N/A N/A N/A N/A Yellow Media Inc. Ticker Security ID: Meeting Date Meeting Status YLWPF CUSIP 985521103 05/05/2011 Voted Meeting Type Country of Trade Annual Canada Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Michael Boychuck Mgmt For For For Elect John Gaulding Mgmt For For For Elect Paul Gobeil Mgmt For For For Elect Michael Lambert Mgmt For For For Elect Anthony Miller Mgmt For For For Elect Heather Munroe-Blum Mgmt For For For Elect Martin Nisenholtz Mgmt For For For Elect Marc Reisch Mgmt For For For Elect Michael Roach Mgmt For For For Elect Stuart Smith Mgmt For For For Elect Marc Tellier Mgmt For For For 2 Appointment of Auditor and Authority to Set Fees Mgmt For For For 3 Stock Option Plan Mgmt For For For SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Neuberger Berman Alternative Funds By: /s/ Robert Conti Robert Conti Chief Executive Officer and President Date:August 26, 2011
